NOT PRECEDENTIAL


     IN THE UNITED STATES COURT
              OF APPEALS
         FOR THE THIRD CIRCUIT


                 NO. 09-1199


       UNITED STATES OF AMERICA

                       v.

         PARIS LAMONT CARNEY,
                           Appellant




      On Appeal From the United States
                 District Court
    For the Eastern District of Pennsylvania
     (D.C. Action No. 2-07-cr-00068-001)
     District Judge: Hon. Stewart Dalzell


Submitted Pursuant to Third Circuit LAR 34.1(a)
                May 28, 2010

BEFORE: McKEE, Chief Judge, RENDELL and
      STAPLETON, Circuit Judges

         (Opinion Filed: June 3, 2010)




          OPINION OF THE COURT
STAPLETON, Circuit Judge:




       Paris Lamont Carney appeals his convictions for bank robbery in violation of 18

U.S.C. § 2113(d) and using a firearm in relation to a crime of violence in violation of 18

U.S.C. § 924(c). His attorney has moved to withdraw his representation under Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). We will grant the

motion to withdraw and will affirm the judgment of the District Court.

       This Court’s rules provide that “[w]here, upon review of the district court record,

trial counsel is persuaded that the appeal presents no issue of even arguable merit, counsel

may file a motion to withdraw and supporting brief pursuant to Anders.” 3d Cir. LAR

109.2(a). If we concur with trial counsel’s assessment, we “will grant [the] Anders

motion, and dispose of the appeal without appointing new counsel.” Id. Accordingly, our

“inquiry when counsel submits an Anders brief is thus twofold . . .: (1) whether counsel

adequately fulfilled the rule’s requirements; and (2) whether an independent review of the

record presents any nonfrivolous issues.” United States v. Youla, 241 F.3d 296, 300 (3d

Cir. 2001).

       Our review of the record has convinced us that trial counsel’s Anders brief is

adequate and that there are no nonfrivolous grounds on which to challenge the judgment

of conviction.

                                             2
       The District Court properly denied Carney’s motion for acquittal on the ground

that the government had failed to prove that the credit union that was robbed was

federally insured. At trial, a credit union employee testified that the deposits of the credit

union were federally insured through the National Credit Association on the date of the

robbery. The government also introduced, without objection, a self-authenticating

Certificate of Insurance dated only two months after the robbery evidencing that the credit

union’s accounts were federally insured beginning in 1971 and remained insured as of the

date of the Certificate. This evidence was sufficient to carry the government’s burden.

See, e.g., United States v. McIntosh, 463 F.2d 250 (3d Cir. 1972); United States v.

Abuhouran, 162 F.3d 230, 243 (3d Cir. 1998) (existence of federal insurance was proven

by testimony of bank employee and FDIC representative where juror would reasonably

have understood the witnesses to refer to the time of the offenses charged); United States

v. Rusan, 460 F.3d 989, 994 (8th Cir. 2006) (photocopy of FDIC plaque and testimony of

bank employee proved existence of federal insurance coverage); United States v. Hicks,

217 F.3d 1038, 1044-45 (9th Cir. 2000) (testimony of bank employee that bank was

federally insured on the date false statements were made to it and corroborated by

certificates of insurance were sufficient to prove the bank was federally insured); United

States v. Harris, 165 F.3d 1062, 1066 (6th Cir. 1999) (testimony of bank’s fraud

investigator who also displayed a certificate of insurance was sufficient to prove the




                                              3
existence of federal insurance).1

       Because our independent review of the record fails to reveal any nonfrivolous

grounds for appeal, we will grant counsel’s motion to withdraw and will affirm the

judgment of the District Court. In addition, we certify that the issues presented in this

appeal lack legal merit and thus that counsel is not required to file a petition for writ of

certiorari with the Supreme Court. 3d Cir. LAR 109.2(b).




   1
   In the course of our independent review, we have also considered whether the District
Court’s denial of Carney’s Rule 33 motion for a new trial presents a nonfrivolous issue.
We conclude that it does not. What Carney characterizes as “new evidence” was not only
known to him at the time of trial but was also introduced as evidence, and argued by
counsel, at trial.

                                               4